DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tiffany Adigwe on 11/4/2021.

The application has been amended as follows: 

IN THE CLAIMS:
	In claim 1, line 14 “an oxygen” was replaced with --the oxygen--.
	In claim 1, lines 24-25 “signal output” was replaced with --output signal--.
	In claim 1, line 27 “,” was replaced with “.”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a water heater with an A/F sensor for detecting an oxygen concentration that is calibrated after a purging process.


Conclusion
	Smelcer et al (US PG Pub. No. 2018/0172316) - similar water heater with oxygen sensor.
	Sutton (US Patent No. 5,997,278) - similar water heater.
	Lego et al (US PG Pub. No. 2020/0018721) - calibrating oxygen sensor usable in a water heater.
	Hazzard et al (US PG Pub. No. 2019/0203936) - similar burner.
	Knoeppel et al (US PG Pub. No. 2018/0128514) - similar water heater.
	Kobayashi (US PG Pub. No. 2005/0133021) - similar water heater with purge operation.
	Sakamoto et al (US PG Pub. No. 2001/0003171) - similar water heater.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762